EXHIBIT 10.3

 

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is executed as of May 7, 2014, by INLAND REAL ESTATE
INCOME TRUST, INC., a Maryland corporation (“Guarantor”), for the benefit of
JPMORGAN CHASE BANK, N.A., (“Bank”).

 

 

RECITALS

 

A. IREIT MANSFIELD POINTE, L.L.C., a Delaware limited liability company
(“Borrower”), and the Bank have entered into that certain Construction Loan and
Security Agreement of even date herewith (the “Loan Agreement”), pursuant to
which the Bank has agreed to make disbursements in an amount not to exceed
FOURTEEN MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($14,200,000.00) (the
“Loan”), for the purpose of financing of a shopping center located at the
southwest quadrant of Highway 287 and Debbie Lane in the City of Mansfield,
County of Darren and State of Texas. All capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Loan Agreement.

 

B. The Bank is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
the Bank, of the Obligations as defined in the Loan Agreement; and

 

C. Guarantor is the owner of a direct or indirect interest in Borrower, and
Guarantor will directly benefit from the Bank making the Loan to Borrower.

 

 

AGREEMENT

 

NOW, THEREFORE, as an inducement to the Bank to make the Loan to Borrower, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantor agrees with Bank, as follows:

1

 

 

 

 

Section 1. Guaranty of Obligations.

 

(a) Subject to the limitations set forth in this Agreement, Guarantor hereby
absolutely, irrevocably and unconditionally guarantees to Bank, the payment and
performance of the Obligations as and when the same shall be due and payable,
whether by lapse of time, by acceleration of maturity or otherwise. Guarantor
hereby absolutely, irrevocably and unconditionally covenants and agrees that it
is liable, jointly and severally, for the Obligations as a primary obligor,
subject to the limitations set forth in subsection (b) below, and that Guarantor
shall fully perform each and every term and provision hereof. This Guaranty is a
guaranty of payment and not of collection only. Bank shall not be required to
exhaust any right or remedy or take any action against Borrower or any other
person or entity or any collateral. Guarantor agrees that, as between Guarantor
and Bank, the Obligations may be declared to be due and payable for the purposes
of this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by Guarantor for the purposes of this
Guaranty.

 

(b) Notwithstanding anything herein to the contrary, at all times prior to the
payment in full of the Obligations, Borrower and Guarantor shall have unlimited
liability for the payment and performance of the Obligations if:

 

1.there is a transfer or encumbrance or other action involving interests in the
Mortgaged Property or the Borrower that is a Default under Section 8.01(g)
(Transfer or Encumbrance of Interest in Mortgage Property or Borrower) of the
Loan Agreement, except for Liens securing (a) claims of Persons supplying labor
or materials to the Mortgaged Property, or (b) unpaid taxes, assessments and
governmental charges levied upon, assessed or charged against the Mortgaged
Property (together, “Mechanics and Tax Liens”); or

 

2.Borrower or Guarantor voluntarily takes any of the actions described in
Section 8.01(c) (Voluntary Proceedings) of the Loan Agreement; or

 

3.Any involuntary proceeding or other action described in Section 8.01(b)
(Involuntary Proceeding) of the Loan Agreement is taken against Borrower or
Guarantor.

2

 

 

 

(c) In addition, notwithstanding anything herein to the contrary, at all times
prior to the payment in full of the Obligations, the Guarantor guaranties to the
Bank, the full and prompt payment of, and agrees to pay protect, guarantee,
indemnify, defend and hold harmless the Bank from and against, any liability,
loss, damage, costs and expenses (including reasonable legal fees and
disbursements) suffered by the Bank, and caused by or related to or as a result
of the following:

 

1.any willful misconduct, fraud or material misrepresentation in any of the Loan
Documents by Borrower, Guarantor, or any Affiliate, or any of their respective
partners, shareholders owning more than nine percent (9%) of the ownership
interest in Borrower, Guarantor, or any Affiliate, members, officers, or
directors;

 

2.physical waste with respect to any portion of the Mortgaged Property;

 

3.the removal or disposal of any property in which the Bank has a Lien, in
violation of the terms of the Loan Documents;

 

4.the failure of Borrower to maintain the insurance coverages required under the
Loan Documents, or the application, misapplication or misappropriation of any
insurance proceeds or condemnation awards in a manner not permitted by the Loan
Documents;

 

5.the failure by Borrower to pay to Bank all revenues received by or on behalf
of Borrower from the operation or ownership of the Mortgaged Property after Bank
has notified Borrower of a Default, less only that portion of such revenues
which is actually used by Borrower to operate the Mortgaged Property in the
ordinary course of business;

 

6.Mechanics and Tax Liens in violation of Section 4.01 of the Loan Agreement;

 

7.obligations covered under the Environmental Indemnity; and

 

8.the failure of the Property or any part thereof to comply with applicable
zoning requirements and parking requirements.

 

(e) These provisions are in addition to, and not in limitation of, the
obligations of the Guarantor under the Environmental Indemnity.

 

(f) It is understood that the obligations of Borrower to Bank may at any time
and from time to time exceed the liability of Guarantor hereunder without
impairing this Guaranty and Guarantor and Bank, agree, as between themselves,
that regardless of the manner of application of payments made by Borrower to
Bank, all such payments shall be deemed to be applied first to the portion of
the obligations of Borrower which are not guaranteed hereunder and last to the
portion of the such obligations which are guaranteed hereunder.

3

 

 

 

Section 2. Guaranty Absolute. Guarantor absolutely, unconditionally, and
irrevocably guarantees that the Obligations shall be paid strictly in accordance
with the terms of the Loan Documents. The liability of Guarantor under this
Guaranty is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to departure
from any of the terms of any Loan Document, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, or failure to act by Bank with respect to, any other
guaranty or support document, or any exchange, release or non-perfection of, or
failure to act by Bank with respect to, any collateral, for all or any of the
Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Obligations or
any Loan Document; (d) any change in the corporate existence, structure, or
ownership of Borrower; (e) without being limited by the foregoing, any lack of
validity or enforceability of any Loan Document; and (f) any other setoff,
recoupment, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, Borrower or a guarantor.

 

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until payment in full of all Obligations and other amounts
payable under this Guaranty and the Loan Documents are no longer in effect.

 

Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, Guarantor
hereby waives and agrees not to assert or take advantage of (a) any right to
require Bank to proceed against or exhaust its recourse against Borrower, any
other guarantor or endorser, or any security or collateral held by the Bank at
any time or to pursue any other remedy in its power before proceeding against
Guarantor hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of Borrower, Guarantor or any other or others,
(ii) the revocation or repudiation hereof by Guarantor or the revocation or
repudiation of any of the Loan Documents by Borrower or any other or others,
(iii) the failure of the Bank to file or enforce a claim against the estate
(either in administration, bankruptcy or any other proceeding) of Borrower or
any other or others, (iv) the unenforceability in whole or in part of any Loan
Document, (v) Bank’s election in any proceeding instituted under the federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code, or (vi) any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; (d) presentment, demand for payment,
protest, notice of discharge, notice of acceptance of this Guaranty, and
indulgences and notices of any other kind whatsoever; (e) any defense based upon
an election of remedies by Bank which destroys or otherwise impairs the
subrogation rights of Guarantor or the right of Guarantor to proceed against
Borrower for reimbursement, or both; (f) any defense based upon any taking,
modification or release of any collateral or guarantees for any of the
Obligations, or any failure

4

 

 

to perfect any security interest in, or the taking of or failure to take any
other action with respect to any collateral securing payment or performance of
the Obligations; (g) any right to require marshaling of assets and liabilities,
sale in inverse order of alienation, notice of acceptance of this Guaranty and
of any obligations to which it applies or may apply; and (h) any rights or
defenses based upon an offset by Guarantor against any obligation now or
hereafter owed to Guarantor by Borrower; it being the intention hereof that
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of Guarantor, until the termination of this
Guaranty under Section 3. Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.

 

Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Bank is in possession of the
Guaranty.

 

Section 6. Subrogation. Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full and the Loan
Documents are no longer in effect. If any amount is paid to Guarantor on account
of subrogation rights under this Guaranty at any time when all the Obligations
have not been paid in full, the amount shall be held in trust for the benefit of
the Bank and shall be promptly paid to Bank, to be credited and applied to the
Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Loan Documents. If Guarantor makes payment to
Bank, of all or any part of the Obligations and all the Obligations are paid in
full and the Loan Documents are no longer in effect, Bank shall, at Guarantor's
request, execute and deliver to Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to Guarantor of the interest in the Obligations
resulting from the payment.

 

Section 7. Subordination. Without limiting Bank’s rights under any other
agreement, any liabilities owed by Borrower to Guarantor in connection with any
extension of credit or financial accommodation by Guarantor to or for the
account of Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Obligations, and such liabilities of
Borrower to Guarantor, if Bank so requests, shall be collected, enforced and
received by Guarantor as trustee for Bank and shall be paid over to Bank, on
account of the Obligations but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty.

5

 

 

 

Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable to Bank, hereunder, the amounts so payable to Bank, shall be increased
to the extent necessary to yield to Bank (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any Tax is
paid by the Guarantor, as promptly as possible thereafter, the Guarantor shall
send the Bank an official receipt showing payment thereof, together with such
additional documentary evidence as may be required from time to time by the
Bank.

 

Section 9. Representations and Warranties. Guarantor represents and warrants
that: (a) this Guaranty (i) has been authorized by all necessary action; (ii)
does not violate any agreement, instrument, law, regulation or order applicable
to Guarantor; (iii) does not require the consent or approval of any person or
entity, including but not limited to any governmental authority, or any filing
or registration of any kind; and (iv) is the legal, valid and binding obligation
of Guarantor enforceable against Guarantor in accordance with its terms, except
to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors' rights generally; and (b)
in executing and delivering this Guaranty, Guarantor has (i) without reliance on
any Lender or any information received from any Lender and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and Borrower, Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, Borrower or the
obligations and risks undertaken herein with respect to the Obligations; (ii)
adequate means to obtain from Borrower on a continuing basis information
concerning Borrower; (iii) full and complete access to the Loan Documents and
any other documents executed in connection with the Loan Documents; and (iv) not
relied and will not rely upon any representations or warranties of Bank not
embodied herein or any acts heretofore or hereafter taken by Bank (including but
not limited to any review by Bank of the affairs of Borrower).

 

Section 10. Financial Reports and Covenants.

 

(a) Guarantor shall keep adequate books and records of account in accordance
with methods acceptable to Bank, consistently applied and furnish to Bank the
financial statements described in Section 4.08 of the Loan Agreement as required
by said Section 4.08.

6

 

 

(b) Bank and its accountants shall have the right to examine the records, books,
management and other papers of Guarantor which reflect upon its financial
condition, at the Mortgaged Property or at any office regularly maintained by
Guarantor where the books and records are located. Bank and its accountants
shall have the right to make copies and extracts from the foregoing records and
other papers with prior written notice to and at no cost to Guarantor. In
addition, Bank and its accountants shall have the right to examine and audit the
books and records of Guarantor pertaining to the income, expenses and operation
of the Mortgaged Property during reasonable business hours at any office of
Guarantor where the books and records are located.

 

(c) Guarantor hereby covenants and agrees with Bank as follows:

 

(i) Throughout the term of the Loan, and until this Guaranty is released in
accordance with the terms hereof, Guarantor shall maintain at all times a
minimum tangible Net Worth of not less than $25,000,000.00. As used herein “Net
Worth” means, as of the date of any determination thereof, the amount of all
assets of Guarantor, less all outstanding indebtedness and all other
liabilities, including, without limitation, deferred income taxes, and deferred
investment tax credits. Bank may, in its discretion, from time to time, verify
Guarantor’s compliance with such Net Worth requirement.

 

(ii) A default by Guarantor under any or all of Subsection 10(c)(i) shall be an
immediate default under this Guaranty and an Event of Default under the Loan
Agreement, entitling Bank to exercise any rights and remedies available under
this Guaranty or the other Loan Documents.

 

Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

 

Section 12. Setoff. If a Default shall have occurred and be continuing, Bank and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, and to the extent permitted under
Section 10.08 of the Loan Agreement, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by Bank or Affiliate to or for the credit or
the account of Guarantor against any of and all the Obligations held by Bank,
irrespective of whether or not Bank shall have made any demand under this
Guaranty and although such Obligations may be unmatured. The rights of Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) which Bank may have.

 

Section 13. Formalities. Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.

7

 

 

 

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by Guarantor therefrom, shall be
effective unless it is in writing and signed by Bank, and then the waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of Bank to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver or
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 15. Expenses. Guarantor shall reimburse Bank on demand for all third
party out of pocket costs, expenses and charges (including without limitation
reasonable fees and charges of external legal counsel for Bank ) incurred by
Bank in connection with the performance or enforcement of this Guaranty. The
obligations of Guarantor under this Section shall survive the termination of
this Guaranty.

 

Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of Guarantor, Bank and their respective successors and assigns;
provided that Guarantor may not assign or transfer its rights or obligations
under this Guaranty. Without limiting the generality of the foregoing: (a) the
obligations of Guarantor under this Guaranty shall continue in full force and
effect and shall be binding on any successor partnership and on previous
partners and their respective estates if Guarantor is a partnership, regardless
of any change in the partnership as a result of death, retirement or otherwise;
and (b) Bank may assign, sell participations in or otherwise transfer its rights
under the Loan Documents to any other person or entity in accordance with the
terms of the Loan Agreement, and the other person or entity shall then become
vested with all the rights granted to Bank, as applicable, in this Guaranty or
otherwise.

 

Section 17. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

 

Section 18. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

 

(a) if to Guarantor, to it at 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention of JoAnn McGuinness (Telecopy No. (630) 368-2218), (Email Address:
joannmcguinness@inlandgroup.com); and

 

(b) if to Bank, to it at JPMorgan Chase Bank, N.A., Real Estate Bank, 10 South
Dearborn Street, 19th Floor, Chicago, Illinois 60603, Attention of Carrie A.
Reichert (Telecopy No. (312) 325-5172); (Email address:
carrie.a.reichert@chase.com).

8

 

 

 

Guarantor and Bank may change its address or telecopy number or email address
for notices and other communications hereunder by notice to the other party. All
notices and other communications given to Guarantor or Bank in accordance with
the provisions of this Guaranty shall be deemed to have been given on the date
of receipt, in the case of email notices, as evidenced by sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
function”).

 

Section 19. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of Illinois.

 

(b) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any United States Federal or
Illinois State court sitting in Chicago, Illinois, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and Guarantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Illinois State or,
to the extent permitted by law, in such Federal court. Guarantor hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Guaranty shall affect any right that any
Lender may otherwise have to bring any action or proceeding relating to this
Guaranty against Guarantor or its properties in the courts of any jurisdiction.

 

(c) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in subsection (b)
above. Guarantor hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Guarantor irrevocably consents to service of process in the manner provided
for notices herein. Nothing in this Guaranty will affect the right of Bank to
serve process in any other manner permitted by law.

 

Section 20. ECP RULES. No Guarantor hereunder shall be deemed to be a guarantor
of any Swap Obligations if such Guarantor is not an “Eligible Contract
Participant” as defined in § 1(a)(18) of the Commodity Exchange Act and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission (collectively, and as now or hereafter in
effect, “the ECP Rules”) to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any Guarantied Obligations of a Loan
Guarantor other than Swap Obligations, nor shall it affect the Obligations of
any Guarantor who qualifies as an “Eligible Contract Participant”.

9

 

 

 

Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND BANK WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS EXECUTED BY GUARANTOR ARE INTENDED BY GUARANTOR AND BANK AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG GUARANTOR AND BANK, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT EXECUTED BY GUARANTOR. THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR AND BANK.

 

Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR AND, BY ITS ACCEPTANCE
HEREOF, BANK, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, ADMINSTRATIVE AGENT, ON BEHALF OF THE
LENDERS, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[SIGNATURE PAGE FOLLOWS]

10

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

 

   

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation

              By: /s/ Mary J. Pechous     Name: Mary J. Pechous     Title:
Assistant Secretary

 

 

 

 

11

 

